UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2293



THOMAS B. BURCH,

                                                          Appellant,

          versus


ROBERT R. DUNN, Chapter 11 Trustee,

                                                          Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cv-00240; 04-03236)


Submitted:   May 31, 2007                     Decided: June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas B. Burch, Appellant Pro Se. Lawrence E. Behning, KENNEDY,
COVINGTON, LOBDELL & HICKMAN, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Burch appeals from the district court’s order

affirming the bankruptcy court’s orders denying his motion for

reconsideration of the entry of default, reinstating the entry of

default, and granting default judgment in favor of the Chapter 7

Trustee   on   the   Trustee’s   complaint   alleging   fraudulent   and

preferential transfers.     We have reviewed the record and find no

abuse of discretion and no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.          Burch v.

Dunn, Nos. 3:05-cv-00240; 04-03236 (W.D.N.C. Nov. 6, 2006).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -